Citation Nr: 0613134	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for respiratory 
disability other than allergic rhinitis.

3.  Entitlement to service connection for elevated 
cholesterol.  

4.  Entitlement to an increased evaluation for bilateral sub-
talar coalition with spurring and osteoarthritis, currently 
rated 20 percent disabling.  



ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1985 to June 
1989.  He also had a period of active duty for training from 
February to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., and a May 2004 rating decision of the RO in 
Pittsburgh, Pennsylvania.  

On his May 2004 substantive appeal form, the veteran 
requested to be scheduled for a Travel Board hearing; 
however, he was thereafter informed that Travel Board 
hearings are not available in the country where he then 
resided.  He was informed of his options for a Board hearing.  
In July 2004, he withdrew his request for a Board hearing.  

The issue of entitlement to an increased rating for bilateral 
sub-talar coalition with spurring and osteoarthritis is 
addressed in the REMAND that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  Chronic allergic rhinitis had its onset in service.

2.  No other currently present chronic respiratory disorder 
was present in service, nor is such a disorder etiologically 
related to service.  

2.  Elevated cholesterol is not the result of a disease or 
injury.  




CONCLUSION OF LAW

1.  Allergic rhinitis was incurred in active duty.  38 
U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  No other chronic respiratory disorder was incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131(West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Elevated cholesterol is not the result of a disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1131(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The Board has determined that the claim for service 
connection for elevated cholesterol is without legal merit.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the notice and duty to assist 
requirements of the VCAA or the implementing regulation.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the claim for service connection for 
respiratory disability, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for allergic 
rhinitis.  Although the veteran has not been afforded VCAA 
notice with respect to the initial-disability and effective-
date elements of the claim, the originating agency will have 
the opportunity to do so before implementing the Board's 
decision.

With respect to the claim for service connection for 
respiratory disability other than allergic rhinitis, the 
record reflects that the veteran was provided VCAA notice in 
a letter dated in April 2001, prior to the RO's initial 
adjudication of the claim.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  In any event, in a July 2004 letter, he was 
specifically informed that he should submit any pertinent 
evidence in his possession.  He was afforded ample 
opportunity to submit and identify evidence.

Although he was not provided notice with respect to the 
disability-rating and effective-date elements of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not in order for respiratory disability other than allergic 
rhinitis.  Consequently, no effective date or disability 
rating will be assigned so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claim has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Although the veteran has not been afforded a 
VA examination to determine the etiology of his claimed 
respiratory disability, the Board has determined that no such 
examination is required in this case because the medical 
evidence of record is sufficient to substantiate the claim 
and there is no reasonable possibility that such an 
examination would substantiate the claim for service 
connection for respiratory disability other than allergic 
rhinitis.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

A.  Respiratory Disability

The veteran underwent an examination for enlistment in the 
Reserves in July 1983.  He reported that he did not have 
asthma and that his last attack of asthma was when he was 10 
years old.  His respiratory system was found to be normal on 
this examination.  A Reserve record dated in October 1983 
shows that he was treated for an upper respiratory infection.

Medical records for the veteran's period of active duty show 
that he reported a 5-day history of sore throat when he was 
seen in June 1986.  Bronchitis was diagnosed.  He also sought 
treatment for a sore throat in June 1987.  The pertinent 
impression was allergic rhinitis.  He complained of coughing 
and a runny nose when seen in November 1987.  He was 
prescribed an expectorant but no respiratory disorder was 
identified on this occasion.  

The report of a medical evaluation board examination in 
February 1989, shows that the clinical evaluation of his 
respiratory system and an X-ray examination of his chest were 
negative.  On the accompanying report of medical history, the 
veteran denied a history of asthma, chronic cough, or 
shortness of breath.  

The veteran was afforded a VA examination on a fee-basis in 
March 1990.  He was found to have a deviated nasal septum and 
allergic rhinopathy.

On VA fee-basis examination in December 1995, the veteran 
claimed that he had shortness of breath on exertion.  On an 
ear, nose and throat examination performed for VA in November 
1997, his nose and throat were found to be normal except for 
a deviated nasal septum.  On a VA fee-basis examination in 
February 1998, the veteran reported a history of chronic 
sinusitis for about 10 years.  He stated that he suffered 
from allergic rhino-conjunctivitis and upper airway 
irritation with bronchitis.  Physical examination of his 
respiratory system was essentially negative.  On a service 
department examination in July 2000, he was found to probably 
have allergic rhinitis and to possibly have allergic asthma.  
On a May 2001 VA examination, the veteran reported a history 
of respiratory problems since 1986 or 1987.  The diagnosis 
was mixed asthma, partially allergic and partially exercise 
induced.

The Board notes that there is no medical evidence of asthma 
in service or until many years thereafter.  In addition, 
there is no medical evidence of a nexus between any currently 
present asthma and the veteran's military service.  Although 
the veteran might believe that asthma is etiologically 
related to his military service, the veteran's lay opinion 
concerning a matter requiring medical expertise is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the medical evidence shows that the 
veteran was initially found to have a deviated nasal septum 
following his discharge from service.  The veteran has not 
specifically alleged that this originated or increased in 
severity during service, and there is no medical evidence of 
a nexus between this abnormality and the veteran's military 
service.  Accordingly, service connection is not warranted 
for asthma or a deviated nasal septum.

The only other respiratory disorder currently shown to be 
present is allergic rhinitis.  The veteran was found to have 
allergic rhinitis in service and allergic rhinopathy was 
diagnosed on the initial VA examination performed only a few 
months following his discharge from service.  Probable 
allergic rhinitis was also diagnosed as recently as July 
2000.  The veteran contends that this disorder has been 
present since his discharge from service.  With resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence adequately supports his contention.  
Accordingly, service connection is warranted for allergic 
rhinitis.




B.  Elevated Cholesterol

The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Accordingly, the Board concludes that this claim is without 
legal merit.  


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.  

Entitlement to service connection for respiratory disability 
other than allergic rhinitis is denied.

Entitlement to service connection for elevated cholesterol is 
denied.  


REMAND

The record reflects that the veteran was most recently 
afforded an examination to determine the current degree of 
severity of his bilateral sub-talar coalition with spurring 
and osteoarthritis in February 2004.  The report of this 
examination is inadequate for rating purposes because the 
examiner failed to address all pertinent disability factors.  
Therefore, further development of the record is in order.

In the veteran's substantive appeal form dated in March 2005, 
he noted that an MRI study was conducted which demonstrated 
the severity of his bilateral ankle condition; however, the 
report of the MRI was not included with his Form 9.  Although 
the originating agency subsequently requested the veteran to 
submit the report, he failed to do so.  While the case is in 
remand status, he should be afforded another  opportunity to 
submit the report.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded an examination to determine the 
current degree of severity of his 
bilateral sub-talar coalition with 
spurring and osteoarthritis.  The 
pertinent information in the claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


